Citation Nr: 1623502	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-34 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder characterized by chronic cough, to include a respiratory disorder and/or a gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The Board previously remanded this matter in June 2014 for additional development. As will be discussed below, the Board once again remands this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously explained in the Board's June 2014 remand, the Veteran asserts that his disorder, characterized by chronic coughing, is due to his service in Thailand in 1972, or in Saudi Arabia from 1979 to 1981 and from 1984 to 1987. In the alternative, he asserts that his disorder may be secondary to the radiation he underwent to treat his service-connected testicular carcinoma. 

On remand in June 2014, the Board directed the RO to schedule the Veteran for a VA examination with an appropriate examiner to determine the diagnosis and etiology of the Veteran's "lung disorder, or a disorder manifested by his chronic coughing and trouble breathing." Specifically, the Board requested the examiner to: (1) determine if the Veteran has a lung disorder or any disorder characterized by chronic coughing and trouble breathing; (2) opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's lung disorder or any disorder characterized by chronic coughing and trouble breathing, if any, was incurred in service or is otherwise related to service, to specifically include his service in Thailand and Saudi Arabia; (3) opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's lung disorder or any disorder characterized by chronic coughing and trouble breathing, if any, is proximately due to, or the result of, his service-connected testicular carcinoma, to specifically include the radiation he underwent to treat such; and (4) to opine as to whether it is at least as likely as not that the Veteran's lung disorder or any disorder characterized by chronic coughing and trouble breathing, if any, has been aggravated (made worse beyond the natural progression of the disease) by his service-connected testicular carcinoma, specifically including consideration of the radiation he underwent to treat such.

In accordance with the Board's remand, the Veteran was afforded a VA examination in July 2014. The examiner reviewed the Veteran's file, and examined the Veteran in person. The examiner diagnosed the Veteran with GERD with a cough, and noted that there is no evidence of a chronic lung disorder or condition. The examiner opined that, "[i]t is at least as likely as not (50/50 probability) that [the] Veteran's current symptoms of chronic coughing and trouble breathing are caused by or a result of his GERD." The July 2014 examination report points to a September 2004 treatment record, which includes an esophagram report that documents "spontaneous gastroesophageal reflux," and the Veteran reporting severe nocturnal reflux. Treatment records dated December 2005 and February 2006 also indicate a diagnosis of GERD with the Veteran experiencing a cough.

The July 2014 examiner offered the following opinions: it is less likely as not (less than 50/50 probability) that the Veteran's GERD was incurred in service; and it is less likely as not (less than 50/50 probability) that the Veteran's GERD was proximately due to, or the result of, or aggravated by, his service-connected testicular carcinoma, to include the radiation he underwent to treat such. 

However, the Board notes that the July 2014 examiner supports his finding that it is less likely as not that the Veteran's GERD was not incurred in service with the rationale that the Veteran's service treatment records are silent to any GERD or reflux in service. While service treatment records are to be taken into consideration and reviewed by examiners, the absence of documented treatment in service is not fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Furthermore, and more notably, the Board remands this matter for a new VA examination with an appropriate VA medical examiner. While the July 2014 examiner was appropriate to provide an examination and opinion as to respiratory conditions, the examiner is not appropriate to provide an opinion as to the etiology of the Veteran's now identified GERD, a gastric condition.

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon, 20 Vet. App. at 83.

In this case, the Veteran is diagnosed with GERD, which is manifested by his chronic coughing, and the Veteran asserts that his chronic coughing is the result of his service, or the result of or aggravated by his service-connected testicular carcinoma, to include the radiation treatment provided to treat the service-connected testicular carcinoma. Thus, the evidence meets the low threshold for the third factor set forth in McLendon, 20 Vet. App. at 83. Despite the diagnosis and opinion provided by the July 2014 examiner, there is insufficient medical evidence to make a decision on the claim because an appropriate examiner with specialty in gastric disorders has not provided a medical opinion, or other nexus evidence has not been provided, to link the Veteran's current diagnosis of GERD to the Veteran's service or to his service-connected testicular carcinoma and/or associated radiation treatment. 

Therefore, the Board remands this matter for a new VA examination with the appropriate examiner to determine the etiology of the Veteran's GERD, to include whether the Veteran's testicular carcinoma and associated radiation treatment caused or aggravated the Veteran's GERD.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant updated VA treatment records, and any relevant private treatment records. Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of the Veteran's GERD, a gastric condition manifested by chronic coughing. The electronic claims file, to include a copy of this remand, the Veteran's service treatment records, lay statements, and treatment records, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner must offer an opinion as to each of the following:

(a) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's GERD, manifested by chronic coughing, was incurred in service, or is otherwise related to service, or dates back to service, specifically including consideration of his service in Thailand in 1972 or in Saudi Arabia from 1979 to 1981 and 1984 to 1987.

(b) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's GERD, manifested by chronic coughing, is proximately due to, or the result of, his service-connected testicular carcinoma, specifically including consideration of the radiation he underwent to treat such. 

(c) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's GERD, manifested by chronic coughing, has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected testicular carcinoma, specifically including consideration of the radiation he underwent to treat such.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinions, the examiner is instructed to specifically acknowledge the Veteran's assertions. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



